UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number001-36331 Quotient Technology Inc. (Exact name of registrant as specified in its Charter) Delaware 77-0485123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Logue Avenue
